                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                    UNITED STATES DISTRICT COURT

                                   7                                   NORTHERN DISTRICT OF CALIFORNIA

                                   8                                           SAN JOSE DIVISION

                                   9
                                           OLIVIA LOPEZ,
                                  10                                                         Case No. 3:19-mc-80267-EJD
                                                          Plaintiff,
                                  11                                                         ORDER DENYING PLAINTIFF’S
                                                   v.                                        PETITION FOR INJUNCTIVE RELIEF
                                  12
Northern District of California




                                                                                             Re: Dkt. No. 1
 United States District Court




                                           CREDIT ONE BANK, N.A.,
                                  13
                                                          Defendant.
                                  14

                                  15             Plaintiff Olivia Lopez seeks to compel Defendant Credit One Bank to pay fees and costs

                                  16   associated with Plaintiff’s arbitration appeal. Defendant argues, in opposition, that this is

                                  17   improper as the Parties’ Arbitration Agreement does not provide for this. The Court agrees;1

                                  18   while the Agreement provides for initial arbitration, it expressly limits appellate review of an

                                  19   arbitration ruling to courts. Accordingly, Plaintiff’s motion for injunctive relief is DENIED.

                                  20        I.      BACKGROUND

                                  21                A. Factual Background

                                  22             Plaintiff applied for a credit card with Credit One Bank on or around August 9, 2017.

                                  23   Declaration of Tuan V. Uong (“Uong Decl.”), Ex. A at 1, Dkt. 6-1. In July 2017, before Plaintiff

                                  24   applied for the credit card, Defendant updated its Cardholder Agreement and removed a provision

                                  25   that allowed any party to “appeal the award [of the single arbitrator] by requesting in writing a

                                  26
                                       1
                                  27    The Court finds this motion suitable for consideration without oral argument. See N.D. Cal. Civ.
                                       L.R. 7-1(b). The hearing set for January 23, 2020 is VACATED.
                                  28   Case No.: 3:19-mc-80267-EJD
                                       ORDER DENYING PLAINTIFF’S PETITION FOR INJUNCTIVE RELIEF
                                                                                        1
                                   1   new arbitration before a panel of three neutral arbitrators.” Dkt. 1 at ECF 22. Defendant’s 2017

                                   2   Cardholder Agreement states: “An award will be enforceable as provided by the FAA or other

                                   3   applicable law by any court having jurisdiction and shall be subject to judicial review only as

                                   4   provided in the FAA.” Id. at ECF 76. Defendant mailed Plaintiff her credit card along with a

                                   5   copy of the 2017 Cardholder Agreement. Uong Decl., Ex. A at 2. Plaintiff accepted the terms of

                                   6   the Agreement by using the card. Id.

                                   7             On November 9, 2018, Plaintiff filed an arbitration demand before the American

                                   8   Arbitration Association (“AAA”) alleging that Defendant violated the Telephone Consumer

                                   9   Protection Act (“TCPA”). Dkt. 1, Ex. A at ECF 11. Defendant moved to dismiss Plaintiff’s

                                  10   claim. Id. at ECF 30. The Arbitrator issued a Final Order granting Defendant’s dispositive

                                  11   motion to dismiss Plaintiff’s claim. Id. at ECF 82.

                                  12             Thereafter, Plaintiff appealed the arbitrator’s order though the AAA. Defendant objected
Northern District of California
 United States District Court




                                  13   to this on the grounds that the 2017 Cardholder Agreement only permits judicial review and does

                                  14   not require the parties to participate in an AAA appeal.

                                  15                B. Procedural History

                                  16             On October 28, 2019, Plaintiff filed a Petition for Injunctive Relief against Defendant

                                  17   seeking an order from this Court to compel Defendant to pay costs related to Plaintiff’s AAA

                                  18   appeal. Olivia Lopez’s Petition for Injunctive Relief (“Mot.”), Dkt. 1. On November 21, 2019,

                                  19   Defendant filed an opposition to Plaintiff’s motion for injunctive relief. Defendant Credit One

                                  20   Bank, N.A.’s Response (“Opp.”), Dkt. 5. Plaintiff filed her reply on December 19, 2019. Olivia

                                  21   Lopez’s Reply Brief (“Reply”), Dkt. 14.

                                  22       II.      DISCUSSION2

                                  23             In cases of private arbitration, the scope of the arbitration is a “matter of agreement

                                  24
                                       2
                                  25     Defendant seeks attorney fees and costs associated with defending against Plaintiff’s motion to
                                       compel. Opp. at 7. Defendant failed to provide this Court with any documentation outlining its
                                  26   request for fees and costs. Indeed, Defendant did not even specify how much it seeks in costs.
                                       This contradicts the requirement that a “[t]he party seeking an award of fees must submit evidence
                                  27   supporting the hours worked and the rate claimed.” Van Gerwen v. Guarantee Mut. Life Co., 214
                                       F.3d 1041, 1045 (9th Cir. 2000). Accordingly, Defendant’s request for fees and costs is DENIED.
                                  28   Case No.: 3:19-mc-80267-EJD
                                       ORDER DENYING PLAINTIFF’S PETITION FOR INJUNCTIVE RELIEF
                                                                                          2
                                   1   between the parties.” Moncharsh v. Heily & Blase, 3 Cal. 4th 1, 8 (1992). The “powers of an

                                   2   arbitrator are limited and circumscribed by the agreement.” Application of O’Malley, 48 Cal. 2d

                                   3   107, 110 (1957). An arbitrator’s “inherent authority stems from the scope of the arbitration

                                   4   agreement between the parties. The determination of whether an issue is arbitrable also rests on

                                   5   the scope of the arbitration agreement between the parties.” INSCO Ltd. v. Meadows Indem. Co.,

                                   6   Ltd., 1993 WL 328376, at *3 (C.D. Cal. 1993).

                                   7          Because the scope of the Parties’ arbitration agreement governs the arbitrator’s authority,

                                   8   the first issue this Court must decide is whether the Parties’ Cardholder Agreement allows

                                   9   Plaintiff to initiate an AAA appeal.3 While the 2014 Cardholder Agreement may have allowed an

                                  10   AAA appeal, the 2017 Agreement plainly does not permit such an appeal. It states that an

                                  11   arbitration award “shall be subject to judicial review only as provided in the FAA.” Dkt. 1 at ECF

                                  12   76 (emphasis added). The term “shall” “has long been considered mandatory under California’s
Northern District of California
 United States District Court




                                  13   contract interpretation rules.” Segal v. Silberstein, 67 Cal. Rptr. 3d 426, 431 (Ct. App. 2007); see

                                  14   also Blue Cross of N. Cal. v. Cory, 120 Cal. App. 3d 723, 734 (1981) (“A contractual obligation

                                  15   defined by the imperative auxiliary ‘shall’ is ordinarily understood to be mandatory and

                                  16   unconditional.”). Read with this in mind, the provision effectively states that an arbitration award

                                  17   may only be reviewed by a court. Granting Plaintiff’s motion to compel would force Defendant to

                                  18   participate in the appellate arbitration process, thereby rendering the provision mandating judicial

                                  19   review meaningless. It would also contradict clear law stating the parties’ arbitration agreement

                                  20   covers the scope of arbitration. Moncharsh, 3 Cal. 4th at 8. Hence, Plaintiff’s position that the

                                  21

                                  22   3
                                         There is some dispute between the Parties as to whether the 2014 or 2017 Cardholder Agreement
                                  23   controls. Plaintiff seems to concede in its Reply that the 2017 Agreement applies. See Reply at
                                       1–2 (arguing the meaning of the 2017 Agreement). To the extent any dispute remains about which
                                  24   agreement applies, the Court agrees with Defendant that the 2017 Agreement governs. First,
                                       Plaintiff applied for and received her credit card after the 2017 Agreement took effect and was
                                  25   mailed a copy of the 2017 Agreement with her card. Second, Plaintiff never argued that the 2014
                                       Agreement applied in the earlier arbitration and thus is estopped from doing so here. See Bialo v.
                                  26   W. Mut. Ins. Co., 95 Cal. App. 4th 68, 73 (2002) (“Generally, issues raised for the first time on
                                       appeal which were not litigated in the trial court are waived.”). Finally, the arbitrator specifically
                                  27   stated in his report that the 2017 Agreement governed the parties. See Dkt. 1 at ECF 78 n.1.
                                       Accordingly, the relevant and operative agreement is the 2017 Cardholder Agreement.
                                  28   Case No.: 3:19-mc-80267-EJD
                                       ORDER DENYING PLAINTIFF’S PETITION FOR INJUNCTIVE RELIEF
                                                                                          3
                                   1   Court should compel Defendant to participate in an AAA appeal is antithetical to California case

                                   2   law and the Parties’ Agreement.

                                   3          In response, Plaintiff argues that the Court may still compel Defendant to participate in the

                                   4   appellate arbitration process because the language in the 2017 Agreement does not preclude her

                                   5   from appealing an arbitration decision to an AAA arbitration panel. Reply at 1–2. Plaintiff

                                   6   misunderstands the issue. Of course if the Parties agreed to participate in appellate arbitration they

                                   7   could and that agreement would govern. But, Defendant has not agreed to such arbitration and so

                                   8   the question thus is whether the 2017 Cardholder Agreement compels Defendant to do so. The

                                   9   Agreement does not compel Defendant to participate in such arbitration. As noted, the Agreement

                                  10   only requires the Parties to an initially arbitrate their disputes. Thereafter, the losing party may

                                  11   only seek “judicial review.”

                                  12          Plaintiff argues that this is an unfair result. She contends Defendant must participate in an
Northern District of California
 United States District Court




                                  13   AAA appeal because it “forces consumers into arbitration.” Id. at 2. But, Plaintiff overstates the

                                  14   alleged unfairness of the Parties’ Agreement. Plaintiff may seek “judicial review” of the

                                  15   arbitrator’s decision. Thus it is not as if Plaintiff is entirely foreclosed from the appellate process.

                                  16   Moreover, Plaintiff cites no precedent supporting her view that a court may override an arbitration

                                  17   agreement because it fails to provide for appellate arbitration. Because arbitration is a matter of

                                  18   contract and the Federal Arbitration Act requires courts to honor the parties’ expectations, the

                                  19   Court may not unilaterally override such expectations without clear cause. See AT&T Mobility

                                  20   LLC v. Concepcion, 563 U.S. 333, 351 (2011). Accordingly, pursuant to the Parties 2017

                                  21   Cardholder Agreement, Defendant is not required to participate in an AAA appeal and the Court

                                  22   lacks the power to compel it to do so. Thus, Plaintiff’s motion to compel is DENIED.

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   Case No.: 3:19-mc-80267-EJD
                                       ORDER DENYING PLAINTIFF’S PETITION FOR INJUNCTIVE RELIEF
                                                                           4
                                   1      III.      CONCLUSION

                                   2             For the reasons above, Plaintiff’s motion to compel is DENIED. Defendant’s request for

                                   3   attorney fees and costs is also DENIED because Defendant failed to provide this Court with

                                   4   evidence supporting its request for fees. Nothing in this Order should be construed as effecting

                                   5   Plaintiff’s right to seek judicial review of the arbitrator’s decision pursuant to the Parties’ 2017

                                   6   Cardholder Agreement.

                                   7             IT IS SO ORDERED.

                                   8   Dated: January 24, 2020

                                   9                                                     ______________________________________
                                                                                         EDWARD J. DAVILA
                                  10                                                     United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   Case No.: 3:19-mc-80267-EJD
                                       ORDER DENYING PLAINTIFF’S PETITION FOR INJUNCTIVE RELIEF
                                                                           5
